             Case 2:19-cv-05566-GMS Document 1 Filed 11/06/19 Page 1 of 8




 1
 2
 3
      Michael E. Medina, Jr.
 4    mmedina@davismiles.com
      Steven E. Weinberger
 5    sweingerberger@davismiles.com
      40 E. Rio Salado Parkway, Suite 425
 6
      Tempe, AZ 85281
 7    Telephone: (480) 733-6800
      Fax: (480) 733-3748
 8    efile.dockets@davismiles.com
     Attorneys for Plaintiffs
 9
10
                               UNITED STATES DISTRICT COURT
11                              FOR THE DISTRICT OF ARIZONA
12
13     Winfried R.E. Joergens and Bettina Behning,
       husband and wife;
14                                                      COMPLAINT
15                   Plaintiffs,
16     vs.
17
       Nissan North America, Inc., a California
18     Corporation; and Nissan Motor Co., Ltd., a
19     foreign corporation.

20
21                   Defendants.

22
             Plaintiffs Winfried R.E. Joergens and Bettina Behning, by and through their
23
     undersigned counsel, hereby submit the following as their Complaint against Defendants:
24
25
26
27
28                                                  1
           Case 2:19-cv-05566-GMS Document 1 Filed 11/06/19 Page 2 of 8




 1                           PARTIES, JURISDICTION AND VENUE
 2
            1.     This Court has diversity jurisdiction under 28 U.S.C. § 1332, as Plaintiffs and
 3
     Defendants are citizens of different states and the amount in controversy exceeds $75,000.00.
 4
 5          2.     Plaintiffs Winfried Joergens Bettina Behning are married.
 6          3.     Defendant Nissan North America, Inc. (NNA) is a California Corporation
 7
     licensed to do and doing business in Arizona.
 8
 9          4.     Defendant Nissan Motor Co., Ltd. (NML) is a Japanese company is a global

10   automotive company responsible for activities relating to Nissan and Infiniti vehicles
11
     worldwide including design, manufacture, marketing, testing, and sales.
12
            5.     At all times relevant to the events giving rise to this Complaint, Defendant Nissan
13
14   North America, Inc. and Defendant Nissan Motor Co., Ltd. (“Nissan defendants”) caused
15   and/or contributed events to occur in the State of Arizona out of which this complaint arises;
16
     therefore, jurisdiction and venue are proper in this court.
17
                                      GENERAL ALLEGATIONS
18
19          6.     On November 6, 2016, Plaintiff Winfried Joergens rode his bicycle southbound
20   on Oracle Road (State Route 77) in Oracle, Arizona near milepost 88.
21
            7.     While riding his bicycle, a 2013 Nissan Rogue (VIN JN8AS5MT6DW528729)
22
23   driven by Reanna Leigh Hawk collided with Plaintiff Winfried Joergens.

24          8.     The collision occurred when the driver of the 2013 Nissan Rogue turned right
25
     into the bicycle driven by Plaintiff Winfried Joergens.
26
27
28                                                   2
           Case 2:19-cv-05566-GMS Document 1 Filed 11/06/19 Page 3 of 8




 1          9.     As a result of the collision, Plaintiff Winfried Joergens suffered severe and
 2
     permanent injuries including a fractured pelvis and internal organ damage.
 3
            10.    The 2013 Nissan Rogue warning and collision avoidance systems did not alert
 4
 5   or warn the driver of the presence of Plaintiff Winfried Joergens on the right side of the 2013
 6
     Nissan Rogue.
 7
            11.    The 2013 Nissan Rogue was not equipped with warning and collision avoidance
 8
 9   technology Blind Spot Warning, Intelligent Forward Collision Warning, and or Nissan Safety
10   Shield Technologies including technology that warns drivers about moving objects near the
11
     driver’s vehicle.
12
13          12.    Some 2013 vehicles designed, manufactured, marketed, and sold by the Nissan

14   defendants were equipped with Blind Spot Warning, Intelligent Forward Collision Warning,
15
     and or Nissan Safety Shield Technologies including technology that warns drivers about
16
     moving objects near the driver’s vehicle.
17
18          13.    All 2013 vehicles designed, tested, manufactured, marketed, and sold by the
19   Nissan defendants with Blind Spot Warning, Intelligent Forward Collision Warning, and or
20
     Nissan Safety Shield Technologies including technology that warns drivers about moving
21
22   objects near the driver’s vehicle.
23          14.    Nissan offered Blind Spot Warning, Intelligent Forward Collision Warning, and
24
     or Nissan Safety Shield Technologies including technology that warns drivers about moving
25
26   objects near the driver’s vehicle as an “option” on some 2013 Nissan vehicles.

27
28                                                 3
           Case 2:19-cv-05566-GMS Document 1 Filed 11/06/19 Page 4 of 8




 1          15.     Nissan offered Blind Spot Warning, Intelligent Forward Collision Warning, and
 2
     or Nissan Safety Shield Technologies including technology that warns drivers about moving
 3
     objects near the driver’s vehicle as an “option” on some 2013 Infiniti vehicles.
 4
 5          16.     The Nissan defendants Blind Spot Warning , Intelligent Forward Collision
 6
     Warning, and or Nissan Safety Shield Technologies including technology that warns drivers
 7
     about moving objects near the driver’s vehicle were technologically and financially feasible
 8
 9   for use in some 2013 Nissan and/or Infiniti vehicles.
10
                                                        COUNT I
11
                                              Common Law Negligence
12
                                        (Against Defendants NNA and NML)
13
14
            17.     Plaintiffs hereby incorporate by this reference each and every allegation contained in the
15
16   foregoing paragraphs as though fully set forth herein.

17          18.     Defendants NNA and NML owe and owed a duty of care to individuals driving, riding

18   in or encountering vehicles manufactured in whole or in part and/or placed into the stream of commerce

19   by them.

20          19.     Defendants NNA and NML breached this duty of care by, among other things,
21   negligently designed and/or sold the 2013 Nissan Rogue without incorporating readily available and
22   reasonably priced safety features including, but not limited to, Blind Spot Warning, , Intelligent
23   Forward Collision Warning, and or Nissan Safety Shield Technologies including technology
24   that warns drivers about moving objects near the driver’s vehicle.
25          20.     For the reasons specified herein, the subject 2013 Nissan Rogue's collision
26   avoidance system was including, at the time the vehicle was sold and used as herein alleged,
27   unreasonably dangerous and defective for its intended purposes.
28                                                4
           Case 2:19-cv-05566-GMS Document 1 Filed 11/06/19 Page 5 of 8




 1           21.     As a direct and proximate result of Defendants NNA and NML negligence, recklessness
 2   and conscious decisions, as alleged herein, Plaintiff Winfried Joergens suffered severe physical injuries
 3   and sustained grief, anguish, emotional distress, loss of enjoyment of life, medical expenses, future
 4   medical expenses, future expenses for assistive devices and attendant caretakers, loss of consortium,
 5   and other injuries and losses both consequential and incidental thereto.
 6           22.     As a further direct and proximate result of Defendants NNA and NML negligence as
 7   alleged herein, Plaintiff Winfried Joergens suffered serious and permanent injury, including physical
 8
     injury, economic loss, emotional distress and loss of enjoyment of life, some of which may be permanent
 9
     in nature, all to their general damages in amounts to be proven at the time of trial in this matter.
10
                                                     COUNT II
11
                                        Product Liability — Design Defect
12
                                      (Against Defendants NNA and NML)
13
            22.      Plaintiffs hereby incorporate by this reference each and every allegation contained in the
14
     foregoing paragraphs as though fully set forth herein.
15
            23.      Defendants NNA and NML are liable to Plaintiffs because of the defective and
16
     unreasonably dangerous design of the subject 2013 Nissan Rogue's collision avoidance system as
17
18   alleged in this Complaint.

19          24.      As a direct and proximate result of Defendant NNA and NML's, design and distribution

20   that excluded use of available, effective and inexpensive Blind Spot Warning, , Intelligent Forward

21   Collision Warning, and or Nissan Safety Shield Technologies including technology that
22   warns drivers about moving objects near the driver’s vehicle features with alerts in the subject
23   2013 Nissan Rogue's collision avoidance system, Plaintiff Winfried Joergens suffered serious physical,
24   mental, financial and emotional injuries.
25          25.      As a direct and proximate result of NNA and NML's distribution, negligence, recklessness
26   and conscious decisions, as alleged herein, the Plaintiff Winfried Joergens suffered serious physical,
27   mental, financial and emotional injuries and the Plaintiff Winfried Joergens sustained grief, anguish,
28                                                     5
            Case 2:19-cv-05566-GMS Document 1 Filed 11/06/19 Page 6 of 8




 1   emotional distress, loss of enjoyment of life, loss of consortium, medical expenses, future medical
 2   expenses, future expenses for assistive devices and attendant care takers, and other injuries
 3   and losses both consequential and incidental thereto.
 4          26.      As a further direct and proximate result of Defendants NNA and NML's design and
 5   distribution, as alleged herein, the Plaintiff has incurred medical, hospital and related expenses and has
 6   suffered a loss of earnings and/or earning capacity, and may continue to incur such expenses and losses
 7   in the future, all in amounts to be proven for Plaintiff at the time of trial in this matter.
 8
                                                       COUNT III
 9
                                 Product Liability — Warning/Information Defects
10
                                        (Against Defendant NNA and NML)
11
             27.     Plaintiffs hereby incorporate by this reference each and every allegation contained in the
12
     foregoing paragraphs as though fully set forth herein.
13
             28.     Defendants NNA and NML are liable to Plaintiffs because of the defective and
14
     unreasonably dangerous designs and/or absence of those designs that deprived Plaintiffs of the warnings
15
     systems of the subject 2013 Nissan Rogue of Nissan's Blind Spot Warning, Intelligent Forward
16
17   Collision Warning, and or Nissan Safety Shield Technologies including technology or other

18   technology warning drivers about moving objects near the driver’s vehicle as alleged in this

19   Complaint.

20           29.     As a direct and proximate result of Defendants NNA and NML's failure to install an

21   effective Blind Spot Warning, , Intelligent Forward Collision Warning, and or Nissan Safety
22   Shield Technologies including or other technology warning drivers about moving objects near
23   the driver’s vehicle in the subject 2013 Nissan Rogue, to timely warn that vehicle's driver of the bicycle
24   rode by Plaintiff Winfried Joergens to the 2013 Nissan Rogue’s right before the subject collision event,
25   Plaintiff Winfried Joergens suffered serious physical, mental, financial and emotional injuries.
26           30.     As direct and proximate results of NNA and NML's failure to warn, as alleged herein,
27   Plaintiff Winfried Joergens suffered physical, mental, financial and emotional injuries. Plaintiff Winfried
28                                                      6
            Case 2:19-cv-05566-GMS Document 1 Filed 11/06/19 Page 7 of 8




 1   Joergen's grief, anguish, emotional distress, loss of enjoyment of life, medical expenses, future medical
 2   expenses, future expenses for assistive devices and attendant care takers, other injuries and losses both
 3   consequential and incidental thereto some of which may be permanent in nature, all to their general
 4   damages in amounts to be proven at the time of trial in this matter.
 5           31.     As direct and proximate results of NNA and NML's failure to warn, as alleged herein,
 6   Plaintiff Winfried Joergens has incurred medical, hospital and related expenses and has suffered losses of
 7   earnings and/or earning capacity and may continue to incur such expenses and losses in the future, all in
 8   an amount to be proven at the time of trial in this matter.
 9
                                             PRAYER FOR RELIEF
10
11           WHEREFORE, Plaintiff prays for damages against Defendants NNA and NML as follows:
12
13            1.     For special damages including, but not limited to, medical fees and expenses,

14   incurred on behalf of the Plaintiff now incurred or incurred in the future.

15            2.     For other general damages, including physical injury, lost income, pain and

16   suffering, medical expenses, cost of care, loss of enjoyment of life.

17            3.     For the loss of love and affection, companionship, care, protection, guidance,
18   as well as the profound grief, sorrow, anguish, stress, shock and mental suffering already
19   experienced and reasonably probable to be experienced in the future.
20            4.     For loss of consortium.
21            5.     For taxable costs and pre- and post-judgment interest to the extent permitted by
22   law.
23            6.     For exemplary damages against NNA, NML and AHM and HMC to the extent
24   permitted by law.
25           7.      For attorney's fees and expenses to the extent permitted by law.
26
             8.      For other relief as the Court deems just and proper.
27
28                                                         7
          Case 2:19-cv-05566-GMS Document 1 Filed 11/06/19 Page 8 of 8




 1                                        JURY DEMAND
 2         The Plaintiffs demand a trial by jury of all issues, so triable pursuant to Rule 38 of
 3   the Federal Rules of Civil Procedure.
 4
 5   Dated: November 5, 2019
 6
 7
                                               DAVIS MILES MCGUIRE GARDNER, PLLC
 8
 9                                             By:/s/ Michael E. Medina, Jr.
                                                      Michael E. Medina, Jr.
10                                                    Steven E. Weinberger
11                                                    Attorneys for Plaintiffs

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 8
